Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  October 9, 2009                                                          Marilyn Kelly,
                                                                               Chief Justice

  138917 & (72)                                                      Michael F. Cavanagh
  138919                                                             Elizabeth A. Weaver
                                                                      Maura D. Corrigan
                                                                     Robert P. Young, Jr.
                                                                     Stephen J. Markman
                                                                     Diane M. Hathaway,
  AUTO-OWNERS INSURANCE COMPANY,                                                    Justices
          Plaintiff/Counter-Defendant/
          Appellee/Cross-Appellant,
  v                                            SC: 138917
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/Counter-Plaintiff/
            Appellant/Cross-Appellee,
  and
  DARYL BRONKEMA, Next Friend of
  JACKSON THOMAS BRONKEMA,
  CALEB ANDREW BRONKEMA and
  SAVANNAH JOY BRONKEMA, and
  DARYL BRONKEMA and MELISSA
  BRONKEMA, Husband and Wife,
             Defendants-Appellants/
             Cross-Appellees.
  _________________________________________/

  AUTO-OWNERS INSURANCE COMPANY,
          Plaintiff/Counter-Defendant/
          Appellee/Cross-Appellant,
  v                                            SC: 138919
                                               COA: 277574
                                               Mason CC: 05-000436-CZ
  FERWERDA ENTERPRISES, INC., d/b/a
  HOLIDAY INN EXPRESS LUDINGTON,
            Defendant/Counter-Plaintiff/
            Appellee/Cross-Appellee,
  and
  DARYL BRONKEMA, Individually and
                                                                                                              2


Next Friend of JACKSON THOMAS
BRONKEMA, CALEB ANDREW
BRONKEMA and SAVANNAH JOY
BRONKEMA, and MELISSA BRONKEMA,
             Defendants-Appellants/
             Cross-Appellees.
_________________________________________/

       On order of the Court, the applications for leave to appeal the April 9, 2009
judgment of the Court of Appeals and the applications for leave to appeal as cross-
appellant are considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case
to the Court of Appeals for consideration of whether the trial court properly assessed
attorney fees and penalty interest against plaintiff Auto-Owners Insurance Company.
The circuit court correctly granted summary disposition in favor of the defendants
because the subject policy unambiguously provided coverage for the defendants’ claim.
Accordingly, we REINSTATE the circuit court’s judgment and we REMAND this case
to the Court of Appeals for further proceedings not inconsistent with this order.

      We do not retain jurisdiction.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 9, 2009                     _________________________________________
       p1006                                                                Clerk